Swayze, J.
(dissenting). I cannot agree that the so-called Bunny letters were admissible to show a motive for the commission of the crime, and yet were in some way to be restricted in their use by the jury. I agree that to make them evidential against the defendant as to the facts therein stated, some action on his part must appear. My dissent is upon the ground that the evidence in the case demonstrates not only that the defendant received and retained the letters, but by his conduct, assented to the statements therein contained.
The letters cover a long period of time and constitute a regular series continued until after his arrest. Pie acknowledged the receipt of the last three of the series without objection to the statements therein that indicated the expectation of the writer that he would soon be free to marry her. One of the most important of the letters contains his own personal memoranda and comments. He understood and explained to a witness the enigmatical references to the relations between him and the writer; he received letters addressed to him at various points in the country where his travels took him, which could not have happened unless the writer was informed of his whereabouts.
These facts suffice to show that the letters were only one side of a mutual correspondence. In view of the frequent references of the writer to his obtaining a divorce and soon being free to many her, the correspondence would not have *488been continued as it was if lie liad in any way repudiated her repeated allusions to the prospective divorce and marriage. The opinion concédes that the letters were properly admitted in evidence and that “no one can read them without a moral certainty that- some such promise had been made by the defendant or tacitly permitted by him to be assumed by her;” and that it was in fact “precisely the sort of evidence that the men who compose the jury and that all of us are accustomed to rely upon in the daily affairs of life.”
I know of no rule of evidence that makes documents of this kind admissible and prevents the jury from drawing-inferences which these quotations from the opinion show that they could not help drawing. I think that under the circumstances it is not a jury question whether the defendant by some act of his made statements of another person evidence against him. If he tacitly or expressly assented, as I think he did, the letters are evidential for the same reason that statements made in his presence by another to which he either tacitly or expressly assents, are admissible. We 'have held that where the court admits a confession as voluntary, it is not for the jury to decide afterwards that it was involuntary.
If the court adniits declarations as dying declarations, it is not for the jury afterwards to say that they were not made under a sense of impending death. So in this case the court having decided that the letters were admissible, it was not for the jury to say whether the defendant had made the statements therein evidence against him, and the court was not bound to submit this question to the jury. Eo doubt the trial judge would upon a proper request have warned the jury of the care with which evidence of that character must be scrutinized, but when it is once conceded, as the court now concedes, that the letters are logically probative and legally admissible, their effect cannot be limited in any other way. I think the judgment should be affirmed.
*489I am authorized to say that Justices Parker, Bergen and Voorhees and Judge Vredenburgh concur in this dissent.
For affirmance — Swayze, Parker, Bergen, Voorhees, Vredenburgh, JJ. 5.
For reversal — The Chancellor, Garrison, Trenoi-iard, Minturn, Kalisoh, Bogert, Vroom, Congdox, Treacy, JJ. 9.